Appellate Case: 21-2089    Document: 010110710083   Date Filed: 07/13/2022   Page: 1
                                                               FILED
                                                   United States Court of Appeals
                    UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       July 13, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     FOUR WINDS BEHAVIORAL
     HEALTH, INC.,

           Plaintiff - Appellant,
                                                       No. 21-2089
     v.                                     (D.C. No. 1:19-CV-00212-SCY-LF)
                                                        (D. N.M.)
     UNITED STATES OF AMERICA,

           Defendant - Appellee.
                        _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                _________________________________

          Four Winds Behavioral Health, Inc. (Four Winds) appeals the district

 court’s rejection of its challenge to the United States Department of

 Agriculture’s decision to permanently disqualify Four Winds from

 participating in the government’s Supplemental Nutrition Assistance




 *
       After examining the briefs and appellate record, this panel has
 determined unanimously that oral argument would not materially assist in
 the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
 34.1(G). The case is therefore ordered submitted without oral argument.
 This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be
 cited, however, for its persuasive value consistent with Fed. R. App. P.
 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 2



 Program (SNAP). Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                 I. Background

       Four Winds operates a residential substance abuse treatment facility

 in Rio Rancho, New Mexico. It sells candy bars, snacks, and drinks to

 residents at a small on-campus convenience store called the cubby-hole.

       In 2016, Four Winds obtained permission for the cubby-hole to

 participate in SNAP. This program “provides eligible households with

 monetary benefits, colloquially known as food stamps, to purchase eligible

 food items at authorized retail food stores.” Aplt. App. at 131. Recipients

 use Electronic Benefit Transfer (EBT) cards to make authorized purchases.

       Some SNAP providers facilitate transactions that enable recipients to

 bypass limitations on their authorized use of funds. For example, a SNAP

 provider might swipe a recipient’s EBT card and provide the recipient with

 cash instead of food. The government refers to the facilitation of

 unauthorized SNAP transactions as “trafficking.” See 7 U.S.C.

 § 2021(b)(3)(B). SNAP providers that engage in trafficking can be

 disqualified from participating in the program. See id. § 2021(a)(1).

       To combat trafficking, the government employs an electronic

 surveillance tool called ALERT. The ALERT system “identifies EBT

 transactions within a given time that fall within certain patterns that are



                                        2
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 3



 statistically unusual and suggest transactions that are in violation of

 SNAP.” Aplt. App. at 134–35.

       In 2018, the government charged Four Winds with trafficking based

 on transaction data flagged by the ALERT system. The suspicious activity

 included numerous transactions ending in .00 cents or .50 cents, repeat

 transactions by the same customers within a set timeframe of about 24

 hours, and “excessively large purchase transactions.” Id. at 136 (internal

 quotation marks omitted). Four Winds responded to the charges with

 explanations of its pricing structure, customer behavior, and inventory

 management practices.

       After reviewing the ALERT data and Four Winds’ response, the

 Department of Agriculture permanently disqualified Four Winds from

 participating in SNAP. Four Winds appealed the disqualification to the

 agency’s Administrative Review Branch. An administrative review officer

 upheld the agency’s disqualification, finding “that the transaction data and

 overall firm record demonstrate the patterns of unusual, irregular, and

 inexplicable SNAP activity for this firm is likely the result of trafficking,”

 and “that Four Winds provided inadequate explanations for the suspicious

 transactions and insufficient evidence to legitimize its transaction data.”

 Aplt. App. at 134 (internal quotation marks omitted).

       Four Winds then brought this action in the district court under 7

 U.S.C. § 2023(a)(13), which provides for judicial review of the agency’s

                                        3
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 4



 action. Its original complaint raised an Appointments Clause challenge to

 the administrative review officer’s authority to adjudicate Four Winds’

 administrative appeal. But Four Winds filed an amended complaint that

 “affirmatively removed the Appointment[s] Clause language that was in its

 original Complaint.” Aplt. App. at 155. “[O]n the eve of trial,” Four Winds

 filed a motion to amend the pleadings to re-assert the Appointments Clause

 challenge. Id. The district court denied the motion in part because it was

 not timely and thereafter entered a pre-trial order that did not reference the

 Appointments Clause issue.

       The district court then conducted a bench trial and found “Four

 Winds did not meet its burden to prove, by a preponderance of the

 evidence, that the trafficking violations did not occur.” Id. at 154. It

 therefore “affirm[ed] the agency’s disqualification decision.” Id. at 131.

                                 II. Discussion

       Rule 28(a)(8) of the Federal Rules of Appellate Procedure requires

 an appellant’s brief to contain an argument section, “which must contain:

 (A) appellant’s contentions and the reasons for them, with citations to the

 authorities and parts of the record on which the appellant relies; and (B)

 for each issue, a concise statement of the applicable standard of review.”

 In addition, Tenth Circuit Rule 28.1(A) requires, “[f]or each issue raised

 on appeal,” that all briefs “cite the precise references in the record where

 the issue was raised and ruled on.”

                                        4
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 5



       “Under Rule 28, . . . a brief must contain more than a generalized

 assertion of error, with citations to supporting authority.” Garrett v. Selby

 Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005) (ellipsis and

 internal quotation marks omitted). “Consistent with this requirement, we

 routinely have declined to consider arguments that are not raised, or are

 inadequately presented, in an appellant’s opening brief.” Bronson v.

 Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007). Indeed, to invoke appellate

 review, a party “must do more than offer vague and unexplained

 complaints of error.” Femedeer v. Haun, 227 F.3d 1244, 1255 (10th Cir.

 2000).

       Four Winds’ opening brief is inadequate to preserve any issue for

 appellate review. To begin with, the opening brief has no argument section

 at all. Instead, it contains “Statement of Issues Presented” and “Summary

 of the Argument” sections that present Four Winds’ complaints. Aplt.

 Opening Br. at 4, 16 (emphasis omitted). The issues Four Winds identifies

 are the following: (1) “Unconstitutional as applied,” (2) “To investigate is

 to defame and destroy,” (3) “Lucia and Bandimere,” (4) “Chilling effect of

 charges and unreasonable terms,” (5) “Infirm standard of review,” (6)

 “Weyerhaeuser v. United States Fish & Wildlife,” (7) “Governmental

 Insensitivity, ‘The Ex-Con Population’ and Ipse Dixits,” (8) “Ex parte

 communications,” and (9) “Carr v. Saul.” Id. at 4–15 (emphasis omitted).

 The one-page summary-of-the-argument section contains passing

                                        5
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 6



 references to the Fifth Amendment right against self-incrimination, the

 Privileges and Immunities clause of the Fourteenth Amendment, the

 administrative review officer’s constitutional authority to adjudicate Four

 Winds’ administrative appeal, and the supposed insufficiency of the

 evidence to support a finding Four Winds had engaged in trafficking.

       Four Winds does not identify where in the record most of its

 arguments were raised and ruled on. Indeed, we see no connection between

 most of the issues Four Winds seeks to raise and the district court’s

 rulings. To the extent Four Winds makes arguments that might relate to the

 district court’s rulings, Four Winds does not provide us with the applicable

 standards of review as required by Federal Rule of Appellate Procedure

 28(a)(8)(B), and its arguments are too vague and inadequately developed to

 invoke appellate review.

       For example, Four Winds asserts error because something about the

 administrative process or statutory scheme was “[u]nconstitutional as

 applied.” Aplt. Opening Br. at 4 (emphasis omitted). But Four Winds does

 not identify which constitutional provision it believes has been violated.

 Nor does it tell us what portion of the administrative process or statute it

 believes is unconstitutional, or why the facts in this case make the

 application unconstitutional here.

       Four Winds also states that some standard of review was “[i]nfirm.”

 Id. at 11. But we cannot tell from its opening brief what standard of review

                                        6
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022    Page: 7



 it is referring to in part because the brief discusses both an unidentified

 agency review provision and 7 U.S.C. § 2023, 1 which provides for judicial

 review of agency actions. And Four Winds’ argument consists only of the

 statements that “the standard is wrong and unconstitutionally vague,” and

 “invites [administrative review officers] to render arbitrary and capricious

 [decisions].” Aplt. Opening Br. at 11–12 (emphasis, ellipses, and internal

 quotation marks omitted). These perfunctory attacks, which are

 unaccompanied by any citation showing Four Winds made them in the

 district court or any explanation of why we should accept them, do not

 suffice. See, e.g., Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497

 F.3d 1135, 1141 (10th Cir. 2007) (“This Court will not consider a new

 theory advanced for the first time as an appellate issue, even a theory that

 is related to one that was presented to the district court.”); Sawyers v.

 Norton, 962 F.3d 1270, 1286 (10th Cir. 2020) (“[The] briefing-waiver rule

 applies equally to arguments that are . . . presented only in a perfunctory

 manner.” (brackets and internal quotation marks omitted)).

       Similarly, Four Winds apparently seeks to challenge the district

 court’s conclusion that Four Winds was precluded from raising an

 Appointments Clause argument at trial because “the claim was not in the



 1
       The opening brief references 7 U.S.C. § 2022. See Aplt. Opening Br.
 at 12. But the statute was renumbered, and § 2023 now contains the
 language Four Winds recites.
                                        7
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022    Page: 8



 operative complaint, and Four Winds’ motion to amend the pleadings [to

 include the Appointments Clause issue], on the eve of trial, was untimely.”

 Aplt. App. at 155. Four Winds offers the undeveloped assertions that

 “nothing would have changed had Four Winds re-cited [Bandimere v. SEC,

 844 F.3d 1168 (10th Cir. 2016)] and [Lucia v. SEC, 138 S. Ct. 2044

 (2018)] in the Amended Complaint,” Aplt. Opening Br. at 15, and that the

 pre-trial order’s statement that “[t]he pleadings will be deemed merged

 herein,” Aplt. App. at 96, included Four Winds’ original complaint and

 various filings it made before and after the court entered the pre-trial

 order. But Four Winds does not provide a record citation showing it made

 these assertions in the district court. Four Winds also fails to give any

 reason to credit either assertion. Cf., e.g., Aplt. App. at 155–57 (district

 court “point[ing] out that when Four Winds filed its Amended Complaint,

 it affirmatively removed the Appointment[s] Clause language that was in

 its original Complaint,” and noting that “had the issue been in the

 [amended] complaint, the United States could have moved for summary

 judgment,” which “[t]he [c]ourt would have granted”); Davis v. TXO Prod.

 Corp., 929 F.2d 1515, 1517 (10th Cir. 1991) (“[I]t is well established that

 an amended complaint ordinarily supersedes the original and renders it of

 no legal effect.” (internal quotation marks omitted)); Fed. R. Civ. P. 7(a)

 (limiting “pleadings” to the seven listed types of filings). And Four Winds

 does not tell us why either assertion undermines the district court’s ruling

                                        8
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 9



 that Four Winds waived its Appointments Clause argument. See Nixon v.

 City & Cnty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (“The first

 task of an appellant is to explain to us why the district court’s decision was

 wrong.”).

       Four Winds finally states “[t]here was no trafficking. Far less by a

 convincing margin.” Aplt. Opening Br. at 16 (emphasis, ellipsis, and

 internal quotation marks omitted). To the extent Four Winds intends this

 statement to challenge the district court’s factual finding that Four Winds

 did not meet its burden of proof, we cannot evaluate this argument because

 Four Winds failed to include any evidence submitted to the district court in

 its appendix. See Naimie v. Cytozyme Lab’ys, Inc., 174 F.3d 1104, 1113

 (10th Cir. 1999) (“[W]here appellant fails to submit sufficient portions of

 the record, an appellate court cannot review the district court’s factual

 findings and must accept them as correct.” (internal quotation marks

 omitted)). And the statement is insufficient for the independent reason that

 Four Winds does not discuss any evidence that would support a contrary

 conclusion. See Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1249 (10th

 Cir. 2015) (“It is obligatory that an appellant, claiming error by the district

 court as to factual determinations, provide this court with the essential

 references to the record to carry his burden of proving error.”).




                                        9
Appellate Case: 21-2089   Document: 010110710083   Date Filed: 07/13/2022   Page: 10



                                 III. Conclusion

        We affirm the district court’s entry of final judgment.


                                         Entered for the Court


                                         Per Curiam




                                        10